


109 HR 5586 IH: HSA Premium Affordability Act of

U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5586
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2006
			Mr. Sam Johnson of
			 Texas (for himself and Mr.
			 Cantor) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  distributions from health savings accounts to be used for the purchase of
		  non-group coverage under high deductible health insurance.
	
	
		1.Short titleThis Act may be cited as the
			 HSA Premium Affordability Act of
			 2006.
		2.Use of health savings
			 accounts for non-group high deductible health plan premiums
			(a)In
			 generalSection 223(d)(2)(C) of the Internal Revenue Code of 1986
			 (relating to exceptions) is amended by striking or at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , or, and by adding at the end the following new clause:
				
					(v)a
				high deductible health plan, other than a group health plan (as defined in
				section 5000 without regard to subsection
				(d)).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
